EXHIBIT 99.1 NEWS RELEASE INVESTOR RELATIONS CONTACTS: J. Eric Bjornholt – CFO(480) 792-7804 Gordon Parnell – Vice President of Business Development and Investor Relations(480) 792-7374 MICROCHIP TECHNOLOGY ANNOUNCES RECORD SALES AND EPS; COMPLETES THE RESTRUCTURING AND INTEGRATION OF SILICON STORAGE TECHNOLOGY, INC. · Microchip consolidated net sales of $382.3 million · Net sales for microcontroller, analog, memory and technology licensingat $342.3 million, near the high end of prior guidance which did not include certain businesses previously classified as discontinued operations · Consolidated net sales include $40.0 million of SuperFlash Memory and RF businesses of SST that were previously classified as discontinued operations · record net sales of microcontroller and analog products; record net sales for the technology licensing business · On GAAP basis, consolidated continuing operations EPS of 55 cents per diluted share.There was no published First Call estimate for GAAP EPS. · On non-GAAP basis, record consolidated continuing operations EPS of 63 cents per diluted share.The First Call published estimate was 58 cents for non-GAAP EPS. · Development tool shipments of 48,970 in September quarter; cumulative development tool shipments of over 1 million · Record quarterly net cash generation of $156.9 million prior to the dividend payment · increased quarterly dividend to a record 34.4 cents per share · Accelerated quarterly dividend for the march 2011 quarter to be paid in late december 2010 at a record 34.5 cents per share CHANDLER, Arizona – November 4, 2010 – (NASDAQ: MCHP) – Microchip Technology Incorporated, a leading provider of microcontroller, analog and Flash-IP solutions, today reported results for the three months ended September 30, 2010 as summarized in the following table: - - more - - Microchip Technology Incorporated 2355 West Chandler Blvd.Chandler, AZ 85224-6199Main Office 480•792•7200FAX 480•899•9210 Microchip Technology Reports Second Quarter Fiscal 2011 Results Page 2 (in millions, except earnings per diluted share and percentages) Microchip Consolidated Results1 Three Months Ended September 30, 2010 GAAP % of Net Sales Non-GAAP2 % of Net Sales Net Sales Gross Margin 58.9% 60.2% Operating Income 32.2% 36.2% Other Expense Income Tax Expense Net Income from Continuing Operations 27.4% 31.3% Earnings per Diluted Share from Continuing Operations3 55 cents 63 cents Net Income (Loss) from Discontinued Operations (0.4)% (0.4%) Earnings per Diluted Share from Discontinued Operations3 (1) cent (1) cent 1 Includes SST’s SuperFlash Memory and RF businesses which were previously classified as discontinued operations. 2See the “Use of Non-GAAP Financial Measures” section of this release. 3 Earnings per share have been calculated based on the diluted shares outstanding of Microchip on a consolidated basis. “Microchip acquired Silicon Storage Technology Inc. (SST) on April 8, 2010.At the time of the acquisition the Company determined that it would hold SST’s SuperFlash Memory and RF businesses as assets held for sale, in addition to other businesses that Microchip has sold since the acquisition date,” said Steve Sanghi, Microchip’s President and CEO.“After operating the SST business for two quarters, we have found synergies between SST’s RF business and Microchip’s wireless, microcontroller and analog businesses.On the memory side, after divesting the low margin business to PCT in Taiwan in a transaction that was announced in July 2010, we have substantially improved the gross margin for the rest of the SuperFlash Memory business. Additionally, we have found that running some volume on the memory business is critical to proving out the technology before it can be licensed.There are also significant operational synergies with Microchip’s memory business and technology synergies with Microchip’s microcontroller business.Therefore, we have decided to integrate the SuperFlash Memory and RF businesses of SST into the ongoing businesses of Microchip,” Mr. Sanghi continued.“These businesses added $40.0 million of net sales in the three months ending September 30, 2010, and $76.3 million of net sales in the six months ended September 30, 2010.” - - more - - Microchip Technology Reports Second Quarter Fiscal 2011 Results Page 3 As required by GAAP, in this press release and in future filings with the SEC, the first quarter of fiscal 2011 will be presented as if the SST SuperFlash Memory and RF businesses were always included in the continuing operations of Microchip.Microchip’s second quarter fiscal 2011 guidance for continuing operations provided on August 5, 2010 did not include the SuperFlash Memory and RF businesses and without these businesses Microchip guided its net sales to be $340 to $343 million for the September quarter.The actual results for these businesses achieved $342.3 million which is near the high end of the previous guidance.The remainder of the information included in this press release is presented on a full consolidated basis including all continuing operations of Microchip on this revised basis. Consolidated net sales for the second quarter of fiscal 2011 were $382.3 million, up 7.0% sequentially from net sales of $357.1 million in the immediately preceding quarter, and up 68.7% from net sales of $226.7 million in the prior year’s second quarter.GAAP net income from continuing operations for the second quarter of fiscal 2011 was $104.7 million, or 55 cents per diluted share, up 14.0% from GAAP net income from continuing operations of $91.9 million, or 48 cents per diluted share, in the immediately preceding quarter, and up 135.5% from GAAP net income of $44.5 million, or 24 cents per diluted share, in the prior year’s second quarter. Consolidated non-GAAP net income from continuing operations for the second quarter of fiscal 2011 was $119.6 million, or 63 cents per diluted share, up 8.8% from consolidated non-GAAP net income from continuing operations of $109.9 million, or 58 cents per diluted share, in the immediately preceding quarter, and up 124.9% from consolidated non-GAAP net income of $53.2 million, or 29 cents per diluted share, in the prior year’s second quarter.For the second fiscal quarters of each of fiscal 2010 and fiscal 2011, our consolidated non-GAAP results exclude the effect of share-based compensation, any gain or loss on trading securities, expenses related to our acquisition activities (including intangible asset amortization, purchased inventory costs, severance costs and legal and other administrative expenses associated with acquisitions), the acquisition of patent licenses and non-cash interest expense on our convertible debentures.A reconciliation of our non-GAAP and GAAP results is included in this press release. Microchip also announced today that its Board of Directors declared a quarterly cash dividend on its common stock of 34.4 cents per share.The quarterly dividend is payable on December 2, 2010 to stockholders of record on November 18, 2010.In light of the expected tax law changes coming in January 2011, the highest federal tax - - more - - Microchip Technology Reports Second Quarter Fiscal 2011 Results Page 4 rate on dividends is likely to go from 15% currently to 39.6% on January 1, 2011.While we do not know what the current congress or the newly elected congress and President Obama may decide on the expiration of President Bush’s tax cuts, we believe that our investors deserve to pay the lowest tax rate on dividends paid by Microchip.Therefore, Microchip will accelerate its dividend payment from March 2011 into late December 2010.The Board of Directors has declared this cash dividend on its common stock of 34.5 cents per share.This dividend is payable on December 27, 2010 to shareholders of record on December 13, 2010.After this payment, Microchip’s next dividend payment will be in June of 2011.Microchip initiated quarterly cash dividend payments in the third quarter of fiscal 2003. Mr. Sanghi said, “The September quarter was an all-time record for Microchip in many respects.Microchip’s net sales for the September quarter were a record $382.3 million and were up 7% sequentially.Non-GAAP operating income was an all-time record high of $138.2 million, at 36.2% of sales.Our August 5, 2010 guidance for non-GAAP earnings per share was 58 cents and our non-GAAP EPS for the September quarter was a record 63 cents.We are proud to present these record breaking results to our stakeholders.” Mr. Sanghi added, “We are excited that we have completed the integration and restructuring of SST and have transformed SST into a very profitable entity that was accretive to Microchip’s non-GAAP earnings per share by about 8 cents for the September quarter.We expect SST to add approximately 32 cents to Microchip’s non-GAAP earnings for fiscal year 2011 and about 40 cents for fiscal year 2012.” “Our microcontroller business delivered another all-time record in net sales for Microchip of $256.7 million and was up 4.7% sequentially.Net sales of our 16-bit microcontrollers were up 22% sequentially and more than doubled from the year ago quarter,” said Ganesh Moorthy, Chief Operating Officer.“Net sales of our 32-bit microcontrollers were down 10.9% sequentially, and up 225% year over year.In the first six months of this fiscal year, 32-bit microcontroller sales are up 320% over the same period last year from a small but rapidly growing base.We expect to see significant growth in this product line over the next several years.Our analog products produced the sixth consecutive double-digit sales growth quarter, achieving 11.6% sequential growth, and was up 99.8% from the year ago quarter.” - - more - - Microchip Technology Reports Second Quarter Fiscal 2011 Results Page 5 Eric Bjornholt, Microchip’s Chief Financial Officer, said, “Microchip’s inventory days on its balance sheet decreased from 98 days at the end of June to 97 days at the end of September.Inventory days remain well below our internal target of 115 days, leaving us well-positioned to use the current business environment to replenish our inventory levels, which should allow us to shorten lead times and appropriately support our customers.Distribution inventory in the September quarter increased to 34 days from 33 days at the end of the June quarter.Overall inventory combining Microchip and distributor balances were flat at September 30, 2010 compared to the balances at June 30, 2010 at 131 days.” Mr. Bjornholt continued, “The September quarter was an all-time record for Microchip in net cash generation.We achieved $156.9 million in net cash generation prior to the payment of our $63.9 million dividend in the September quarter.We ended the September 2010 quarter with $1.57 billion in cash and investments and we expect strong cash generation for the remainder of fiscal 2011.” Mr. Sanghi added, “Microchip’s net sales have grown from $226.7 million in the September 2009 quarter to $382.3 million in the September quarter 2010, a growth of 68.7%.Annualizing our September quarter results, we are now over a $1.5 billion sales run rate and we believe we are well on our way to achieving our long-term goal of $2 billion in net sales in the coming years.We are confident that Microchip has continued to gain market share in the microcontroller and analog markets.We did experience a slowdown in bookings activity in the September quarter, as customers and distributors adjust their backlog and inventory.This resulted in a book-to-bill ratio of 0.87 and therefore we are cautious regarding the revenue outlook for the December quarter.We expect net sales to be down approximately 2% to 8% sequentially in the December quarter, which is typically our seasonally weakest quarter of the year.” Microchip’s Recent Highlights: · Smart Energy is a growing global trend, and Microchip is making it easy to develop leading-edge energy efficiency applications.Microchip recently debuted the world’s first customizable energy-harvesting development kit, which enables designers to build and test solar-based applications using eXtreme Low Power (XLP) PIC® Microcontrollers (MCUs). - - more - - Microchip Technology Reports Second Quarter Fiscal 2011 Results Page 6 · Microchip continues to rapidly expand its XLP PIC microcontroller portfolio, with the industry’s first 8-bit MCUs to integrate lash program memory in a 28-pin package, and a new USB 8-bit MCU family.Additionally, an 8-bit family was introduced with an integrated energy-measurement analog front end for smart-metering and energy-monitoring applications. · During the quarter, Microchip shipped 48,970 development systems, demonstrating the continued strong interest in Microchip’s products.After announcing its one millionth development-tool shipment earlier in the quarter, the cumulative total now stands at 1,028,239. · Microchip continues to be recognized for product and business excellence.The Arizona Technology Council selected CEO Steve Sanghi as the winner of its 2010 Lifetime Achievement Award, and Microchip was named one of Electronic Design Magazine’s 2010 Top 50 Employers.Microchip’s XLP PIC microcontrollers received technical product awards from three leading trade publications in China—Electronic Engineering & Product World, Electronics News and Electronic Technique.Finally, Microchip’s mTouch™ metal over capacitive touch sensing technology was named a finalist in Europe’s prestigious annual Elektra Awards. · In the 16-bit arena, Microchip released a number of new development tools, including the Microstick, which provides a complete, low-cost solution for designing with PIC24H microcontrollers and dsPIC33F Digital Signal Controllers (DSCs), in a compact 20x76 mm footprint.Also introduced were four dsPIC33 DSC reference designs, two for DC/DC digital power conversion, one for digital solar inverters and one for digital LED lighting. · The most recent additions to Microchip’s large and rapidly growing analog product line included low-power, small form factor operational amplifiers that help extend battery life. - - more - - Microchip Technology Reports Second Quarter Fiscal 2011 Results Page 7 Third Quarter Fiscal Year 2011 Outlook: The following statements are based on current expectations.These statements are forward-looking, and actual results may differ materially. Microchip Consolidated Guidance GAAP Non-GAAP Adjustments1 Non-GAAP1 Results from Continuing Operations: Net Sales $351.7 to $374.6 million $351.7 to $374.6 million Gross Margin2 58.0% to 58.2% $3.9 to $4.1 million 59.1% to 59.3% Operating Expenses2 26.7% to 26.95% $9.5 to $10.1 million 24.0% to 24.25% Other Income (Expense) ($3.6) million $1.7 million ($1.9) million Tax Rate 12.75% to 13.25% $2.0 to $2.1 million 12.75% to 13.25% Net Income from Continuing Operations $91.6 to $99.8 million $13.0 to $13.9 million $104.7 to $113.7 million Diluted Common Shares Outstanding3 191.2 to 194.7 million 1.2 million shares 192.0 to 193.5 million Earnings per Diluted Share From Continuing Operations 47 to 51 cents 7 to 8 cents 55 to 59 cents · Microchip’s consolidated inventory at December 31, 2010 is expected to increase as we try to replenish our internal inventories to better support our customers’ needs.The actual inventory increase will depend on the inventory that our distributors decide to hold to support their customers, overall demand for our products and our production levels. · Capital expenditures for the quarter ending December 31, 2010 are expected to be approximately $40 million.Capital expenditures for all of fiscal year 2011 are anticipated to be approximately $120 million.We are continuing to take actions to invest in the equipment needed to support the expected net sales growth of our new products and technologies. · We expect net cash generation during the December quarter of approximately $125 million to $135 million before the two dividend payments totaling $128.4 million announced today.The amount of expected net cash generation is also before the effect of any stock buy back activity. - - more - - Microchip Technology Reports Second Quarter Fiscal 2011 Results Page 8 · Microchip’s Board of Directors authorized a stock buy back of up to 10.0 million shares in December 2007.At September 30, 2010, approximately 2.5 million shares remained available for purchase under this program.Future purchases will depend upon market conditions, interest rates and corporate considerations. 1 Use of Non-GAAP Financial Measures: Our Non-GAAP adjustments, where applicable, include the effect of share-based compensation, any gain or loss on trading securities, expenses related to our acquisition activities (including intangible asset amortization, purchased inventory costs, severance costs and legal and other general and administrative expenses associated with acquisitions), patent portfolio licenses, non-recurring tax events and non-cash interest expense on our convertible debentures and the related income tax implications of these items. We are required to estimate the cost of certain forms of share-based compensation, including employee stock options, restricted stock units and our employee stock purchase plan, and to record a commensurate expense in our income statement.Share-based compensation expense is a non-cash expense that varies in amount from period to period and is affected by the price of our stock at the date of grant.The price of our stock is affected by market forces that are difficult to predict and are not within the control of management.The value of our trading securities varies in amount from period to period and is affected by fluctuations in the market prices of such securities that we cannot predict and are not within the control of management.The non-GAAP adjustments related to the impact of our acquisitions and a portion of our interest expense related to our convertible debentures are non-cash expenses related to such transactions.Our acquisitions of patent portfolio licenses and tax events related to IRS settlements, changes in tax regulations and the reinstatement of the R&D tax credit are non-recurring events in our business.Accordingly, management excludes all of these items from its internal operating forecasts and models. We are using non-GAAP gross profit, non-GAAP gross profit percentage, non-GAAP operating expenses in dollars and as a percentage of sales including non-GAAP research and development expenses and non-GAAP selling, general and administrative expenses, non-GAAP operating income, non-GAAP other income (expense), non-GAAP income tax/tax rate, non-GAAP net income, and non-GAAP diluted earnings per share which exclude the items noted in the immediately preceding paragraph, as applicable, to permit additional analysis of our performance. - - more - - Microchip Technology Reports Second Quarter Fiscal 2011 Results Page 9 Management believes these non-GAAP measures are useful to investors because they enhance the understanding of our historical financial performance and comparability between periods.Many of our investors have requested that we disclose this non-GAAP information because they believe it is useful in understanding our performance as it excludes non-cash and other charges that many investors feel may obscure our underlying operating results.Management uses these non-GAAP measures to manage and assess the profitability of its business.Specifically, we do not consider such items when developing and monitoring our budgets and spending.As described above, the economic substance behind our decision to exclude such items relates either to these charges being non-cash in nature or to the one-time nature of the events or, in the case of our trading securities, because such item is difficult to predict and not within the control of management.Our determination of the above non-GAAP measures might not be the same as similarly titled measures used by other companies, and it should not be construed as a substitute for amounts determined in accordance with GAAP.There are limitations associated with using non-GAAP measures, including that they exclude financial information that some may consider important in evaluating our performance.Management compensates for this by presenting information on both a GAAP and non-GAAP basis for investors and providing reconciliations of the GAAP and non-GAAP results. 2 Generally, gross margin fluctuates over time, driven primarily by the mix of microcontrollers, analog products and memory products sold and licensing revenue; variances in manufacturing yields; fixed cost absorption; wafer fab loading levels; inventory reserves; pricing pressures in our non-proprietary product lines; and competitive and economic conditions.Operating expenses fluctuate over time, primarily due to net sales and profit levels. 3 Diluted Common Shares Outstanding can vary for, among other things, the trading price of our common stock, the actual exercise of options or vesting of restricted stock units, the potential for incremental dilutive shares from our convertible debentures, and the repurchase or the issuance of stock or the sale of treasury shares. - - more - - Page 10 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands except per share amounts) (Unaudited) Three Months Ended Six Months Ended September 30, September 30, Net sales $ Cost of sales Gross profit Operating expenses: Research and development Selling, general and administrative Special charges - Operating income Losses on equity method investments ) - ) - Other (expense) income, net ) ) ) 33 Income from continuing operations before income taxes Income tax provision Net income from continuing operations Discontinued operations: Loss from discontinued operations before income taxes ) - ) - Income tax benefit ) - ) - Net loss from discontinued operations ) - ) - Net income $ Basic income per common share continuing operations $ Basic income per common share discontinued operations ) - ) - Basic net income per common share $ Diluted income per common share continuing operations $ Diluted income per common share discontinued operations ) - ) - Diluted net income per common share $ Basic common shares outstanding Diluted common shares outstanding - - more - - Page 11 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) ASSETS September 30, March 31, (Unaudited) Cash and short-term investments $ $ Accounts receivable, net Inventories Assets held for sale - Other current assets Total current assets Property, plant & equipment, net Long-term investments Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Accounts payable and other current liabilities $ $ Deferred income on shipments to distributors Total current liabilities Convertible debentures Long-term income tax payable Deferred tax liability Other long-term liabilities Stockholders’ equity Total liabilities and stockholders’ equity $ $ - - more - - Page 12 MICROCHIP TECHNOLOGY INCORPORATED AND SUBSIDIARIES RECONCILIATION OF GAAP TO NON-GAAP MEASURES (in thousands except per share amounts and percentages) (Unaudited) RECONCILIATION OF GAAP GROSS PROFIT TO NON-GAAP GROSS PROFIT Three Months Ended September 30, Six Months Ended September 30, Gross profit, as reported $ Share-based compensation expense Acquisition-related acquired inventory valuation costs and intangible asset amortization Non-GAAP gross profit $ Non-GAAP gross profit percentage % RECONCILIATION OF GAAP RESEARCH AND DEVELOPMENT EXPENSES TO NON-GAAP RESEARCH AND DEVELOPMENT EXPENSES Three Months Ended September 30, Six Months Ended September 30, Research and development expenses, as reported $ Share-based compensation expense ) Non-GAAP research and development expenses $ Non-GAAP research and development expenses as a percentage of net sales % RECONCILIATION OF GAAP SELLING, GENERAL AND ADMINISTRATIVE EXPENSES TO NON-GAAP SELLING, GENERAL AND ADMINISTRATIVE EXPENSES Three Months Ended September 30, Six Months Ended September 30, Selling, general and administrative expenses, as reported $ Share-based compensation expense ) Acquisition-related intangible asset amortization and other costs ) Non-GAAP selling, general and administrative expenses $ Non-GAAP selling, general and administrative expenses as a percentage of net sales % - - more - - Page 13 RECONCILIATION OF GAAP OPERATING INCOME TO NON-GAAP OPERATING INCOME Three Months Ended September 30, Six Months Ended September 30, Operating income, as reported $ Share-based compensation expense Acquisition-related acquired inventory valuation costs, intangible asset amortization and other costs Special charge – SST severance costs - - Special charge – patent license - - - Non-GAAP operating income $ Non-GAAP operating income as a percentage of net sales % RECONCILIATION OF GAAP OTHER (EXPENSE) INCOME, NET TO NON-GAAP OTHER EXPENSE, NET Three Months Ended September 30, Six Months Ended September 30, Other (expense) income, net, as reported $ ) $ ) $ ) $ 33 Convertible debt non-cash interest expense Gain on trading securities - ) - ) Non-GAAP other expense, net $ ) $ ) $ ) $ ) Non-GAAP other expense, net, as a percentage of net sales -0.1
